DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Replacement Title):
Systems, Methods, and Media for Playing Back Protected Video Content by using Top Level Index File
                                    ---End Examiner’s Amendment---
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s remarks filed on 03/22/2021 have been fully considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 30 are pending in the instant application. 
Claim[s] 26 – 30 are newly added claim[s], and are addressed in the office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 was filed after the mailing date of the notice of allowance on 01/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant’s amendment to the specification, specifically the title, is noted. However, the examiner’s amendment to the title above is more reflective of the subject matter that is captured by the current claim language. 
Allowable Subject Matter
Claim[s] 1 - 30 are allowed.

Applicant’s remarks and claim amendments submitted on 03/22/2021 for application number 16703668 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn. 
The record is clear, therefore, no reason for allowance is necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434